Per Curiam.
This is a declaratory judgment action for construction of a will. Item 3 thereof provides: “After the death of my wife [who was previously given a life estate], I give, bequeath and devise unto my three children, to wit: Everard D. Richardson, Marion S. Richardson, and Mrs. Florine Richardson Van Cleave for and during their natural lives all my property, share and share alike, with remainder to their children. Upon the death of any of my children, his child or children shall immediately succeed to the interest and share of such deceased child and parent. Should any of my children die without issue, that is without child or children, him or her surviving, then the share bequeathed and devised herein to such child for life shall go to and vest in the children of my *182other chil.dr.en, that is my grandchildren, each set of grandchildren, should there be more than one set of grandchildren at the death of the last of my children herein named, to take as a class and not per capita.”
Item 4 in part provides: . . it being my wish that my estate in its present form, so far as possible, should go ultimately to my children and grandchildren, in such manner and as provided in Item Three of my will.”
The testator died in 1926 and his wife in 1933. In 1947 Mrs. Florine Richardson Van Cleave died without ever having any children. In 1964 Everard D. Richardson died with one son, Leonard B. Richardson, surviving him, one son, Everard D. Richardson, Jr., having died without issue in 1953. Both grandsons were in life at the death of the testator. In 1967 Marion S. Richardson died without ever having any children. The deceased son of Everard D. Richardson (grandson of the testator) devised his entire estate to his wife. The surviving grandson of the testator claims the entire estate of his grandfather and the wife of the deceased grandson claims one-half of it. The trial court found that the surviving grandson was entitled to the entire estate and this appeal is from that judgment. Held:
“In construing a will the court is required to examine it as a whole and to search diligently, for the intention of the testator as the same may be revealed therein. Code § 113-806; Sproull v. Graves, 194 Ga. 66 (20 SE2d 613); Mills v. Tyus, 195 Ga. 119 (23 SE2d 259); Yancey v. Grafton, 197 Ga. 117 (27 SE2d 857); Blakeman v. Harwell, 198 Ga. 165 (31 SE2d 50). This search for the intention of the testator should be made by two methods: (1) by looking to the will as a whole, and (2) by scrutinizing every phrase that it contains. Comer v. Citizens & Southern Nat. Bank, 182 Ga. 1 (185 SE 77). These and other rules of law governing the construction of wills are so well understood that they require no further discussion here. It is not rules'of law but rather the meaning of the verbiage of the will that presents the difficulty we encounter in reaching a decision.” Patterson v. Patterson, 208 Ga. 17, 20 (1) (64 SE2d 585).
In the instant case the language “I give ... unto my three children . . . during their natural lives all my property, share and share alike, with remainder to their children,” without more, would clearly and indisputably give to the *183grandchildren a vested remainder in the estate of their grandfather. Miller v. Brown, 215 Ga. 148 (109 SE2d 741). However, it is apparent that the following sentence: “Upon the death of any of my children, his child or children shall immediately succeesd to the interest and share of such deceased child and parent” was inserted for the purpose of qualifying the preceding sentence and the testator thereby manifests an intention to vest the estate in the children surviving their parent. In our opinion the word “immediately succeed” must necessarily relate to a living person. Therefore, in the first portion of the devise, we conclude that the testator intended to create a contingent remainder in the children of each life tenant conditioned upon their surviving their parent. This conclusion is further supported by the latter portion of the devise which manifests the same intention. It directs that should a life tenant die “without child or children, him or her surviving” such estates “shall go to and vest in the children of my other children, that is my grandchildren, each set of grandchildren should there be more than one set of grandchildren at the death of the last of my children herein named, to take as a class and not per capita.” A careful reading of this provision discloses that the testator intended that these estates were to vest at the death of the last life tenant in the grandchildren surviving at that time. We have reached this conclusion from the words “go to and vest ... at the death of the last of my children” as above provided. We believe this language manifests an intention of the testator to withhold the vesting of these estates until the death of the last life tenant at which time the survivors can be ascertained. Accordingly, we conclude that the contingency expressed in this portion of the devise is also as to the person. To hold otherwise would permit the heirs of deceased “children of my other children” to inherit but at the same time deny the heirs of deceased children of the life tenant the right to inherit. Britt v. Fincher, 202 Ga. 661 (5) (44 SE2d 372); Jefferson v. Bright, 189 Ga. 866 (8 SE2d 21). The result we have reached is in accord with Item 4 by which the testator expressed his wish that his estate “should go ultimately to my children and grandchildren.”
Therefore, the trial court did not err in finding that the surviving grandson, Leonard B. Richardson, was entitled to the entire estate of his grandfather.
Argued December 11, 1967
Decided March 7, 1968
Rehearing denied March 21, 1968.
Lokey & Bowden, Henry L. Bowden, John A. Nix, for appellant.
William W. Mundy, for appellees.

Judgment affirmed.


All the Justices concur, except Mobley, Grice and Undercofler, JJ., who dissent. Duckworth, C. J., concurs specially.